Case 3:19-cv-01537-BEN-JLB Document 91 Filed 02/02/21 PageID.9654 Page 1 of 2



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendants
 12                     IN THE UNITED STATES DISTRICT COURT
 13                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
 15   JAMES MILLER, et al.,                       Case No. 19-cv-1537-BEN-JLB
 16                                   Plaintiffs, DEFENDANTS’ NOTICE OF
                                                  LODGING OF DEFENDANTS’
 17                v.                             IMPEACHMENT EXHIBIT DX
 18   CALIFORNIA ATTORNEY                       Date:             February 3, 2021
      GENERAL XAVIER BECERRA,                   Time:             10:00 a.m.
 19   et al.,                                   Dept:             5A
                                                Judge:            Hon. Roger T. Benitez
 20                                 Defendants. Trial Date:       February 3, 2021
                                                Action Filed:     August 15, 2019
 21
 22
 23
 24
 25
 26
 27
 28

       Defs.’ Notice of Lodging of Defendants’ Impeachment Exhibit DX (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 91 Filed 02/02/21 PageID.9655 Page 2 of 2



  1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD
  2        PLEASE TAKE NOTICE that Defendants will lodge Defendants’ Exhibit DX
  3   today at:
  4                             United States District Court
  5                             Southern District of California
                                Office of the Clerk of Court
  6                             333 West Broadway, Suite 420
  7                             San Diego, California 92101
  8
           Attached hereto is a Declaration of John D. Echeverria Authenticating
  9
      Defendants’ Impeachment Exhibit DX.
 10
 11   Dated: February 2, 2021                        Respectfully submitted,
 12                                                  XAVIER BECERRA
                                                     Attorney General of California
 13                                                  MARK R. BECKINGTON
                                                     Supervising Deputy Attorney General
 14                                                  JOSE A. ZELIDON-ZEPEDA
                                                     PETER H. CHANG
 15                                                  Deputy Attorneys General
 16
                                                     s/ John D. Echeverria
 17
                                                     JOHN D. ECHEVERRIA
 18                                                  Deputy Attorney General
                                                     Attorneys for Defendants
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
       Defs.’ Notice of Lodging of Defendants’ Impeachment Exhibit DX (3:19-cv-01537-BEN-JLB)
